DUNCAN, Circuit Judge,
concurring:
I write to join in all but Part III-A-1 of Judge Williams’ fine opinion. I agree, of course, with her conclusion in that section that the Pledge does not violate the Establishment Clause. I am concerned, however, that the analysis — flowing as it does from the premise that history tells us that some government invocations of religion are insulated from the strictures of the Establishment Clause — comes closer to crossing the line drawn by the Supreme Court majority in McCreary County v. *409Am. Civil Liberties Union, — U.S. -, 125 S.Ct. 2722, 162 L.Ed.2d 729 (2005), than is necessary to sustain the state law at issue here.
One of the most significant points of contention between the majority and the dissent in McCreary focuses on whether official acknowledgments of God (cata-logued at length by Justice Scalia in dissent and cited here in part III-A-1) prove that government may “espouse submission to the divine will” without offending the principle of governmental neutrality that undergirds the Establishment Clause. McCreary, 125 S.Ct. at 2743. Whereas the dissent relied upon historical evidence tending to show that the Founders believed that some official acknowledgments of religion were compatible with the Establishment Clause, the majority cited other evidence suggesting “that the Framers intended the Establishment Clause to require governmental neutrality in matters of religion, including neutrality in statements acknowledging religion.” Id. at 2744. Accordingly, a majority of Justices agreed that, beyond the broad principle of governmental neutrality, “[t]he fair inference is that there was no common understanding about the limits of the establishment prohibition” at the founding. Id.
As Justice O’Connor observed, “[r]ea-sonable minds can disagree about how to apply the Religion Clauses in a given case. But the goal of the Clauses is clear: to carry out the Founders’ plan of preserving religious liberty to the fullest extent possible in a pluralistic society.” Id. at 2746 (O’Connor, J., concurring). McCreary thus reaffirmed the principle that “the ‘First Amendment mandates governmental neutrality between religion and religion, and between religion and nonreligion.’ ” Id. at 2733 (quoting Epperson v. Arkansas, 393 U.S. 97, 104, 89 S.Ct. 266, 21 L.Ed.2d 228 (1968)).* Mindful of McCreary’s lessons, I believe that this case is best resolved by reliance upon (1) the Supreme Court’s repeated assurances, albeit in dicta, that the Pledge does not violate the Establishment Clause, and (2) authority suggesting that recitation of the Pledge is not a religious activity, but rather a “patriotic exercise designed to foster national unity and pride” in the ideals that the flag symbolizes. Elk Grove Unified Sch. Dist. v. Newdow, 542 U.S. 1, 124 S.Ct. 2301, 2305, 159 L.Ed.2d 98 (2004). I do not believe that we need to go any further to resolve the issue before us.

 I intend no suggestions about the "vibrancy” of this principle beyond what is suggested by the quoted language itself.